Citation Nr: 0320919	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  99-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include whether it is a manifestation of a chronic disability 
resulting from an undiagnosed illness. 

3.  Entitlement to service connection for a bilateral hip 
disorder, to include whether it is a manifestation of a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include whether it is a manifestation of a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for a bilateral ankle 
disorder, to include whether it is a manifestation of a 
chronic disability resulting from an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1957 to 
April 1960 and from November 1990 to November 1991, including 
service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the aforementioned claims.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claims, as set out in 
an internal development memorandum (of which the veteran was 
advised in June 2003), as follows: 

In January 2003, the veteran identified 
private medical evidence pertaining to his 
PTSD claim and completed a release form.  
Please contact the Nelson Behavioral Center, 
102 Center Street, Ridgway, PA 15853, and 
request the veteran's records dated from 
November 2000 until the present time, for any 
and all medical conditions reported, treated, 
and/or evaluated.  The request for these 
records should be documented in the claims 
folder and any additional evidence received 
should be associated with the file.  In the 
event that these records cannot be obtained, 
this should be noted for the file with an 
explanation.

A review of the file reflects that records from the Nelson 
Behavioral Center were obtained and associated with the 
claims folder in June 2003.  It also appears that medical 
records from the VAMC in Altoona, Pennsylvania, were added to 
the record in January 2003, which, although not specifically 
requested by the Board, have not yet been considered by the 
RO.  

On May 1, 2003, prior to the Board's determination as to 
whether all the requested evidence had been obtained and its 
consideration of the claim on appeal, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and require remand where 
the RO has failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must identify VCAA 
notice documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The veteran should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
claims.  Any additional evidence provided 
by the veteran should be associated with 
the claims file, and any indication from 
the veteran that he has no additional 
evidence, information, or argument to 
present should be documented for the 
record.  If the veteran provides 
additional information in the form of the 
names, addresses, and approximate dates 
of treatment by any private health care 
providers, he should also execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment.  (It appears that most, if not 
all, of the sources previously identified 
by the veteran have already been 
contacted.)

3.  After the RO undertakes review of the 
pending claims, to include consideration 
any additional evidentiary development, 
the appellant and the appellant's 
representative should be provided with an 
SSOC which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
June 2002 SSOC.  Specifically, the 
evidence added to the file since that 
time, including records from the Nelson 
Behavioral Center and from the VAMC in 
Altoona, Pennsylvania, must be 
considered.  An appropriate period of 
time should be allowed for response.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



